TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00669-CV



                                NuStar Energy, L.P, Appellant

                                               v.

   Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and Ken Paxton,
                  Attorney General of the State of Texas, Appellees


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-19-000793, THE HONORABLE MARIA CANTÚ HEXSEL, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              NuStar Energy, L.P. has filed a petition for permissive appeal. See Tex. Civ.

Prac. & Rem. Code § 51.014(d); Tex. R. App. P. 28.3. The interlocutory order that NuStar seeks

to appeal satisfies Subsection 51.014(d) of the Texas Civil Practice and Remedies Code and

Texas Rule of Civil Procedure 168 by expressly granting permission to appeal, identifying a

controlling question of law as to which there is a substantial ground for difference of opinion,

and stating why an immediate appeal may materially advance the ultimate termination of the

litigation. See id.; Tex. R. Civ. P. 168. We accept the appeal, the notice of appeal is deemed to

have been filed on the date of this order, and the appeal will proceed under the rules governing

accelerated appeals. See Tex. Civ. Prac. & Rem. Code § 51.014(f); Tex. R. App. P. 28.3.
              It is ordered on April 20, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                                 2